Citation Nr: 0007150	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for foetal adenoma of the 
thyroid as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for a 
postoperative thyroid tumor as a result of exposure to 
ionizing radiation.  The veteran, who had active service from 
March 1952 to March 1956, appealed that decision to the 
Board. 


REMAND

The veteran is seeking service connection for foetal adenoma 
of the thyroid.  He essentially maintains that a foetal 
adenoma of the thyroid was discovered and resected in 1972, 
and that this condition was caused by exposure to ionizing 
radiation while in service. 

According to 38 C.F.R. § 3.311 (1999), which pertains to 
disabilities due to ionizing radiation exposure, when it is 
determined that: (1) a veteran was exposed to ionizing 
radiation as a result of onsite participation in the 
atmospheric testing of nuclear weapons detonations; (2) the 
veteran subsequently developed a radiogenic disease; and (3) 
that disease first became manifest within the period 
specified in paragraph (b)(5) of this section (in this case, 
5 years or more after exposure), the claim will be referred 
to the Under Secretary for Benefits for an opinion as to 
whether it is at least as likely as not that a relationship 
exists between the disease and the radiation exposure.  If 
any of the foregoing three requirements have not been met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b),(c) 
(1999).  

When the claim is referred, the Under Secretary for Benefits 
"shall consider the claim with reference to the factors 
specified in paragraph (e) of this section and may request an 
advisory opinion from the Under Secretary for Health."   38 
C.F.R. § 3.311(c)(1).  After referring to these factors, the 
Under Secretary for Benefits must then determine the 
likelihood that the claimant's exposure to radiation in 
service resulted in the current radiogenic disease.  See 38 
C.F.R. § 3.311(c)(1).

The veteran's claim for service connection for foetal adenoma 
of the thyroid as a residual of ionizing radiation exposure 
requires additional development before a determination of 
whether the claim is well grounded.  Due process requires 
that the RO complete preliminary development under 38 C.F.R. 
§ 3.311 to provide a record that will support an informed 
determination of whether or not the claim is well grounded.  
The Board will note that what constitutes a well grounded 
claim based on ionizing radiation exposure is not well 
settled.  See for example the discussion of well groundedness 
in Hilkert v. West, 12 Vet. App. 145, 148-151 (1999) and 
Hardin v. West, 11 Vet. App. 74, 78 (1998).  However, as the 
aforementioned decisions show, what is well settled is the 
threshold development required by the regulation in cases 
such as the veteran's, which is not in conflict with the 
recent holding in Morton v. West, 12 Vet. App. 477 (1999).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) stated that a claim for service 
connection based on 38 C.F.R. § 3.311 is a unique type of 
service-connection claim, and that pursuant to that 
regulation, the VA must furnish the special assistance to the 
appellant provided for in the regulation.  See Hilkert v. 
West, 11 Vet. App. 284 (1998) (Hilkert I)  The Court stated 
that for a claimant to fall within the purview of § 3.311 for 
purposes of receiving assistance, he or she must satisfy four 
criteria: (1) The presence of a radiogenic disease must be 
"established"; (2) the person to whom the regulation is to 
apply must have had "service"; (3) the radiogenic disease 
must not have been one covered as presumptively service 
connected under 38 C.F.R. §§  3.307 and 3.309 (1999) 
(otherwise the claimant would be entitled to presumptive 
service connection) and must have been manifested within the 
applicable presumption period under § 3.311(b)(5); and (4) 
the claimant must "contend" that the radiogenic disease was 
the result of exposure to ionizing radiation in service.  In 
that decision, the Court held that, in considering radiation-
related claims, the Under Secretary of Benefits must consider 
six factors set forth under the provisions of 38 C.F.R. § 
3.311(e).  The Court held that when the medical evidence does 
not adequately address all six factors, the Board must remand 
the claim to obtain a medical opinion that is adequate for 
the Board to analyze the six factors.  Hilkert v. West, 11 
Vet. App. at 296.

However, in an en banc decision dated in February 1999, the 
Court withdrew the principles enunciated in Hilkert I by 
holding that the Under Secretary for Benefits, and 
consequently the Board, was not required to discuss each of 
those factors listed in 38 C.F.R. § 3.311(e), but rather was 
required to consult these factors as a point of reference in 
the arrival of its opinion.  Hilkert v. West, 12 Vet. App. at 
149-50 (Hilkert II).  The Court further held that a 
discussion of all the factors under 38 C.F.R. § 3.311(e) was 
not required if the Under Secretary for Benefits recommended 
that there was "no reasonable probability that the veteran's 
disease resulted from radiation in service" as authorized 
under 38 C.F.R. § 3.311(c)(1)(ii). Id. at 150.

In this case, the Board notes that the veteran has been 
diagnosed with a radiogenic disease.  Records from the 
Tompkins County Community Hospital dated in December 1972 
show that the veteran was diagnosed as having foetal adenoma 
of the thyroid, which is included in the list of radiogenic 
diseases in 38 C.F.R. § 3.311(b)(2)(xvii).  Second, adenoma 
of the thyroid is not presumptively service connected under 
38 C.F.R. §§ 3.307(a)(3) or 3.309(a) or (d), and was 
manifested within the applicable presumptive period.  The 
veteran also contends that his foetal adenoma of the thyroid 
resulted from exposure to radiation during service.  In 
addition, the record reveals that the veteran was exposed to 
ionizing radiation while in service.  In a January 1994 
report, the Defense Nuclear Agency stated that the veteran 
had been exposed to ionizing radiation in service during 
Operation CASTLE, a U.S. atmospheric nuclear test series 
conducted in the Central Pacific in 1954.  In a March 1994 
rating decision, the RO also recognized that the veteran had 
been exposed to radiation in service which resulted in renal 
cell carcinoma. 

Based on the foregoing discussion, the Board finds that this 
case should be reviewed by the Under Secretary for Benefits 
to determine whether sound scientific and medical evidence 
supports the conclusion that it is at least as likely as not 
that the veteran's foetal adenoma of the thyroid resulted 
from exposure to radiation in service.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should undertake all 
appropriate evidentiary development 
under the provisions of 38 C.F.R. § 
3.311, prior to forwarding the claim 
for review to the VA's Under Secretary 
for Benefits, who should consider the 
factors set forth in 38 C.F.R. § 
3.311(e). 

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




